NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3061
R|CKEY D. CARROW,
Petiti0ner,
v.
MER|T SYSTE|V|S PROTECT|ON BOARD,
Respondent,
and
DEPART|ViENT OF VETERANS AFFA|RS,
intervenor.
Petition for review of the Merit Systems Protection Board in
DC3443070780-Ni-1 .
ON iVlOTiON
_ 0 R D E R
The Department of Veterans Affairs moves without opposition to reform the
caption to name the Merit Systems Protection Board as respondent and the Department
as intervenor.
Pursuant,to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when the Board's decision concerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when the Board reaches the merits of
the underlying case.
Accordingly,
|T iS ORDERED THAT:

The motions are granted. The revised officiai caption is reflected above
FOR THE COURT
ML /si Jan H0ri;)aly ,,,,,,,,,,, so
Date jan Horba|y
C|erk
cc: Scott Thomas Pa|mer, Esq.
Geoffrey Eaton, Esq.  _
Chad Bungard, Esq. u's'TgEu ‘fP\§F§?:'UsnmR
319 i‘1AR 03 2010
.IAN HORBAL¥
CLERK
2010-306‘i 2